Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 8, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151663 & (170)(175)(176)(178)(180)                                                                   Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151663
                                                                    COA: 316224
                                                                    Wayne CC: 12-009631-FC
  ROBERT ANTHONY SMITH,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motions to add issue and to supplement are GRANTED.
  The motion to remand and the application for leave to appeal the March 12, 2015
  judgment of the Court of Appeals are considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REMAND this case to the Wayne Circuit Court to
  determine whether the court would have imposed a materially different sentence under
  the sentencing procedure described in People v Lockridge, 498 Mich 358 (2015). On
  remand, the trial court shall follow the procedure described in Part VI of our opinion. If
  the trial court determines that it would have imposed the same sentence absent the
  unconstitutional constraint on its discretion, it may reaffirm the original sentence. If,
  however, the trial court determines that it would not have imposed the same sentence
  absent the unconstitutional constraint on its discretion, it shall resentence the defendant.
  In all other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court. The motion to stay and
  the motion for guidance are DENIED.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 8, 2016
         p0405
                                                                               Clerk